                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
RICHARD TUBBY,                                  §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §          Case No. 6:16-CV-972-JDK-KNM
                                                §
OFFICER DAVID ALLEN,                            §
                                                §
       Defendant.                               §

             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       Plaintiff Richard Tubby, a former prisoner previously confined in the Texas prison

system, proceeding with counsel, filed the above-styled and numbered civil lawsuit. After

Defendant David Allen failed to appear for his deposition twice and refused to respond to his

attorney’s telephone calls, emails, and correspondence, Plaintiff filed a motion for default and

sanctions against Defendant Allen on March 28, 2019. Docket No. 83. Plaintiff seeks to strike

Defendant Allen’s answer and affirmative defenses, and have a default entered against him.

Defendant Allen did not respond.

       The motion was referred to United States Magistrate Judge K. Nicole Mitchell, who issued

a Report and Recommendation concluding that Plaintiff’s motion for default and sanctions

(Docket No. 83) should be granted (Docket No. 86). The Magistrate Judge held that Defendant

Allen’s default and discovery violations were willful because he refused to “answer counsel’s calls

or mail,” failed to appear at his Court-ordered deposition, refused to “accept the Court’s Orders

through the U.S. Postal Service,” and refused to “respond to the Plaintiff’s motion for sanctions

and entry of default.” Docket No. 86 at 5–8. The Court’s docket reflects that the Report and




                                           Page 1 of 2
Recommendation was mailed to Defendant Allen at his last known address on April 15, 2019, by

regular mail and certified mail, return receipt requested. As of the date of this Order, Defendant

Allen has not responded to the Motion for Default and Sanctions (Docket No. 83) or to the Report

and Recommendation. (Docket No. 86).

          The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of the motion, has been presented for consideration, and no

objections thereto having been timely filed, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct, and adopts same as the findings and conclusions

of the court. It is accordingly

          ORDERED that the Report and Recommendation (Docket No. 86) is ADOPTED. It is

further

          ORDERED that Plaintiff Richard Tubby’s motion for default and sanctions (Docket No.

83) is GRANTED. It is further

          ORDERED that the Clerk of the Court shall strike Defendant David Allen’s Answer

(Docket No. 33). It is further

          ORDERED that the Clerk of the Court shall enter a default against Defendant David Allen.

          So ORDERED and SIGNED this 12th day of June, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
